OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Appellant concedes, as well he must, that the Board of Commissioners of the Port Authority itself was possessed of the power to limit the sale of the two-year discount ticket books to one to a customer (cf. Levine v Long Is. R. R. Co., 30 NY2d 907, affg 38 AD2d 936, cert den 409 US 1040). Moreover, in the absence of any direction from the commissioners to the contrary, and there was none here, it is extremely doubtful, to say the least, that explicit permission to apply such a limitation was required before the authority’s executive director, its chief operational officer, could put one into effect to prevent customer stockpiling of books. In any event, any possible question on that score was rendered academic by the commissioners’ duly adopted resolution authorizing the director "to arrange for the sale of the books of tickets * * * upon such terms and conditions as shall be reasonable and desirable”. That mandate, broad enough to encompass the director’s act here, was a reasonable and lawful delegation of authority.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order affirmed.